     Case 1:21-cv-00572-NONE-EPG Document 13 Filed 06/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11    MANUEL RODRIGUEZ,                                          Case No. 1:21-cv-00572-NONE-EPG (PC)
12                          Plaintiff,
13             v.                                                ORDER GRANTING DEFENDANTS’
                                                                 REQUEST TO OPT OUT OF SETTLEMENT
14    CHRISTIAN PFEIFFER, et al.,                                CONFERENCE
15                          Defendants.                          (ECF No. 11)
16

17            This matter has been referred for an early settlement conference. (ECF No. 6.) On June

18   14, 2021, Defendants filed a request to opt out of the settlement conference. (ECF No. 11.)

19   Defendants’ counsel explains that they need additional time to analyze the case, make

20   determinations regarding potential liability, and obtain authority sufficient to ensure that any

21   conference would be fruitful. (Id. at 1.) The case involves complex decisions regarding medical

22   care and requires medical experts. (Id. at 2.) Until this is done, the parties will not be able to make

23   liability and damages determinations necessary to engage in meaningful settlement discussions.
     (Id.) The Court will accordingly grant Defendants’ request to opt out of an early settlement
24
     conference.1 A settlement conference may be scheduled at a later date, if appropriate.
25
     ///
26
27            1
                Pursuant to the order regarding early settlement conference (ECF No. 6), Defendants did not need to file a
     request to opt out of the early settlement conference. Instead, Defendants should have filed a notice that Defendants
28   are opting out of an early settlement conference.
                                                                1
     Case 1:21-cv-00572-NONE-EPG Document 13 Filed 06/15/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that Defendants’ request to opt out of an early
 2   settlement conference (ECF No. 11) is GRANTED.
 3

 4   IT IS SO ORDERED.

 5
        Dated:   June 15, 2021                          /s/
 6                                               UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
